Citation Nr: 0300211	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  94-37 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
for residuals, left wrist fracture.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals, 
gunshot wound to the chest.

4.  Whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection 
for residuals of head injury, right ankle disorder, and 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
November 1970.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In July 1992, the veteran presented testimony at a 
personal hearing before the Hearing Officer, at the Newark 
RO.  


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the left 
wrist are manifested by no more than limitation in 
dorsiflexion to 30 degrees, and limitation in plantar 
flexion to 10 degrees.

2.  The veteran received no awards or decorations denoting 
engagement in combat, and no other supportive evidence 
reflects that the veteran engaged in combat during active 
military service.

3.  The evidence does not establish that the veteran 
currently has PTSD which can be associated with his 
military service, or with any verified stressor event in 
service, which could support a diagnosis of PTSD.

4.  The preponderance of the competent medical evidence of 
record indicates that the veteran does not currently have 
any residuals of a gunshot wound to the upper chest.  

5.  In a September 1994 rating decision, the RO denied 
entitlement to service connection for residuals of a head 
injury, right ankle disorder, and back disorder.  The 
veteran was advised of that rating decision in a September 
1994 letter, and did not appeal.

6.  Evidence submitted in since the September 1994 rating 
decision does not bear directly and substantially upon the 
specific matters under consideration; it is cumulative of 
previously submitted evidence; and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
evaluation for the residuals, left wrist fracture have not 
been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5214 (2002)

2.  PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

3.  Residuals of a gunshot wound to the upper chest were 
not incurred in or aggravated by service.  38 U.S.C.A. § 
1110, 5107(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

4.  Because the evidence submitted since the September 
1994 final decision is not new and material, the veteran's 
claims of entitlement to service connection for residuals 
of a head injury, right ankle disorder, and back disorder 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations 
to implement many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The Court has held 
that the entire VCAA potentially affects claims pending on 
or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but 
were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case, the 
supplemental statement of case, and associated 
correspondence issued since the veteran filed his claims, 
the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his 
claims.  The veteran was advised that if he adequately 
identified relevant records with names, addresses, and 
approximate dates of treatment, the RO would attempt to 
obtain any such evidence on his behalf.  Additionally, the 
veteran was advised of the specific VCAA requirements, 
attached to the supplemental statement of the case issued 
in June 2001.  It appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that 
neither he nor his representative identified any other 
pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his 
claims, under both former law and the new VCAA.  38 
U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 
5107(b)).

II.  Evaluation of residuals, left wrist fracture

A. Factual background

Service medical records indicate that the veteran was 
involved in a motorcycle accident in May 1970, which was 
determined to be in the line of duty, and as a result 
sustained an injury to his left wrist.  

The veteran was accorded a VA examination in February 
1971.  The left wrist had normal anatomical contour.  
There was no swelling or tenderness noted.  Dorsiflexion 
was to 30 degrees and palmar flexion was to 35 degrees.  
Abduction and adduction were normal.  

The veteran was again examined by VA in March 1976.  There 
was no evidence of abnormal contour of the left wrist.  
There was some tenderness over the dorsal radial aspect, 
but there was no palpable underlying evidence of increased 
soft tissue density.  Active motion of the wrist showed an 
estimated loss of 5 degrees of dorsiflexion, and a minimal 
loss of radial deviation.  Palmar flexion, ulnar 
deviation, supination, and pronation were fully performed 
without evidence of distress.  The diagnosis was left 
wrist with some mild regional restrictive mobility, 
without outward deformity.  

VA outpatient treatment records dated in October 1991 
shows that the veteran was seen with complaints of pain 
down the left arm.  The diagnosis was hypertension.  

VA outpatient treatment records dated in March 1992 show 
that the veteran was seen with complaints of left side 
body pain.  Slight limitation of motion of the left wrist 
was noted.  The diagnosis was hypertension and 
musculoskeletal pain.   

The veteran was accorded VA joints examinations in July 
1992 and March 1993.  Weakness, rated as 4/5 for left hand 
strength was reported.  The diagnosis was residuals of 
fracture of left wrist.  

During his July 1992 personal hearing held at the RO, the 
veteran testified that he received recurrent treatment for 
his left wrist via VA.  The left wrist was painful and had 
limited movement.  He experienced decreased grip strength.  
He had experienced numbness associated with the left 
wrist.  

The veteran was again accorded a VA joints examination in 
June 1994.  The left wrist revealed no evidence of 
swelling.  Dorsiflexion was to 30 degrees and flexion was 
to 45 degrees.  Ulnar and radial deviation were reportedly 
normal.  Slight crepitus was noted with left wrist passive 
range of motion.  The diagnosis was remote injury to left 
wrist with some slight residual loss of range of motion.  

The veteran was accorded a VA examination in November 
1996.  Left wrist external inspection was within normal 
limits.  Some loss of range of motion was noted.  
Extension and flexion was to 65 degrees.  Ulnar deviation 
was intact and radial deviation was to 5 degrees.  
Supination and pronation were intact.  Pain to palpation 
was reported over the distal radius.  Manual muscle test 
was difficult to assess due to pain, but appeared to be 
4/5.  The diagnosis was some residual loss of range of 
motion, thus some impairment in function.  The distal 
ulnar styloid was un-united.  

In July 1997, VA issued the veteran a left-hand wrist 
brace.  

The veteran was again examined by VA in April 1998.  Left 
wrist extension was from 0 to 30 degrees, flexion was from 
0 to 5 degrees, ulnar deviation was from 0 to 15 degrees, 
adduction was from 0 to 15 degrees, and abduction was from 
0 to 5 degrees.  The diagnosis was status post injury to 
the left wrist.  


The veteran was accorded a VA examination in September 
2000.  The left wrist was described as very tender.  There 
was no edema and the skin was reportedly normal.  
Extension was from 0 to 30 degrees, flexion was from 0 to 
10 degrees, radial and ulnar deviations were from 0 to 5 
degrees.  There was no reported pain throughout range of 
motion.  X-rays revealed no fracture.  The diagnosis was 
old nonunited fracture of the left wrist.  

B. Legal Analysis

Disability evaluations are determined by the application 
of a schedule of ratings which is based upon average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be 
considered from the point of view of the veteran's working 
or seeking work.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating is to be 
assigned.

It is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  Findings sufficiently 
characteristic to identify the disease and the disability 
therefrom and, above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

The Court of Appeals for Veterans Claims has stated that, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make 
a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a 
duty to acknowledge and consider all regulations, which 
are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons 
and bases for its conclusions.

The veteran's service-connected residuals of a fracture to 
the left wrist are currently evaluated as 10 percent 
disabling under the criteria of Diagnostic Code (DC) 5215.  
Under this code, limitation of dorsiflexion of either 
wrist to less than 15 degrees or limitation of palmar 
flexion of either wrist to in line with the forearm 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 
5215 (2002).

Under governing law, a disability which has been 
continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation 
purposes may not be reduced except upon a showing that 
such rating was based on fraud, which is certainly not the 
situation here.  See 38 U.S.C.A. § 110 (West 1991); 38 
C.F.R. § 3.951(b) (2002).  Because the veteran's 10 
percent disability rating has been effective since 
December 1970, it is protected at that level from any 
decrease.

The Board notes that the veteran is already assigned the 
maximum disability rating available under Diagnostic Code 
5215 for both the major or minor hand.  Thus, the Board 
has given consideration to evaluating the veteran's 
service-connected left wrist disability under 38 C.F.R. § 
4.71a, DC 5214, which is the only other diagnostic code 
applicable to the wrist.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (en banc).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
the demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  The record shows, however, that the veteran 
does not have ankylosis in his left wrist.  Consequently, 
the Board finds that DC 5214 is not for application.

The Board is unable to identify any other basis in the 
record on which to grant a higher disability rating for 
the veteran's left wrist disability.  In this regard, the 
Board notes that the September 2000 VA examination report 
indicated some limitation of motion.  The remainder of the 
examination was unremarkable.  Prior examinations have 
revealed no evidence of numbness or weakness in the upper 
extremities and no motor or sensory deficits in the left 
hand.  Based upon the aforementioned evidence, the Board 
finds that the preponderance of the competent and 
probative evidence is against the veteran's claim of 
entitlement to an increased evaluation for his service-
connected residuals of a fracture to the left wrist.

The Board notes in passing that, because the veteran is 
evaluated as 10 percent disabled, which is the maximum 
disability rating available under DC 5215, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnston, 
supra.

In summary, the Board concludes that the preponderance of 
the evidence is against the assignment of an increased 
evaluation for the veteran's service-connected residuals 
of a fracture to the left wrist.  This appeal must 
accordingly be denied.

In addition to an evaluation under the Rating Schedule, 
the question of an extraschedular rating is a component of 
a veteran's claim for an increased rating.  If the 
question of an extraschedular rating is raised by the 
record or the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand 
the matter for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating 
in the first instance, pursuant to 38 C.F.R. § 3.321. See 
Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).

In this case, the veteran has not explicitly raised a 
claim of entitlement to an extraschedular rating; as noted 
herein, he is receiving the highest schedular evaluation 
possible under the rating criteria for his left wrist 
disability.  However, in the supplemental statement of the 
case issued in May 2000, the RO concluded that an 
extraschedular evaluation was not warranted for the 
veteran's service connected left wrist disability.  Since 
this matter has been adjudicated by the RO, the Board 
will, accordingly, address the provisions of 38 C.F.R. § 
3.321.

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be 
inadequate.  For the grant of an extraschedular 
evaluation, there must be a finding that the case presents 
such an unusual or exceptional disability picture, with 
such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

In the present case, the veteran's service-connected left 
wrist disability is not shown to have required frequent 
periods of hospitalization, or in fact any period of 
hospitalization, since he filed his original claim.  
Moreover, there is no evidence of record, nor has it been 
contended, that his left wrist disability is productive of 
marked interference with his ability to maintain 
employment.  Accordingly, the Board finds that further 
consideration of this matter under 38 C.F.R. § 3.321 is 
not necessary or appropriate.

III.  Service connection for PTSD

A. Factual Background

The veteran's service personnel records reflect that, from 
May to August 1970, he served in the Republic of Vietnam.  
In August 1970, he was transferred to the Naval Station in 
Brooklyn, New York, where he remained until his separation 
in November 1970.

The veteran's service medical records are negative for any 
complaints or treatment for psychiatric problems.  These 
records are also negative for treatment of any injuries 
that were found to be sustained as a result of combat.  

VA outpatient treatment records dated in July 1991 show 
that the veteran presented with a history of depressive 
illness.  The diagnosis was depressive illness, by 
history.  

VA treatment records show that the veteran was 
hospitalized in July 1991 for psychosis, not otherwise 
specified.  

VA outpatient treatment records dated from March to 
December 1994 show that the veteran was seen in the Mental 
Health Clinic.  The records dated in March show a notation 
for psychosis, questionable PTSD.  The records reflect 
that the veteran was seen for follow-up treatment.  He 
continued to experience vague auditory hallucinations and 
paranoid delusions.  It was noted that, based on the 
veteran's statements, he was recorded to have flashbacks 
from Vietnam experiences.  

The veteran was accorded a VA PTSD examination in November 
1994.  He reported that he served in Vietnam for 12 months 
with the Seabees.  He said he participated in a firefight 
at Tru Li in September 1969.  He witnessed two individuals 
hit and killed by gunfire.  He suffered ankle, head, and 
back injuries attempting to evade the gunfire.  He said he 
has suffered flashbacks and nightmares since his return 
from Vietnam.  He has lost several jobs due to mental 
stress.  His reported symptomatology included anxiety, 
startle response, vulnerability, flashbacks, nightmares, 
and sleep deprivation.  He was alert and oriented times 
three.  There were no unusual mannerisms or behavior 
noted.  His mood was described as tensed and anxious.  His 
speech was rambling and circumstantial.  His intelligence 
was average although insight was poor.  Judgment was 
adequate.  The diagnosis was PTSD. 

VA treatment records dated in January 1995 show that, 
among other illnesses the veteran had a history of anxiety 
disorder.  VA outpatient treatment records dated from 
March 1995 to March 1997 show that the veteran received 
ongoing treatment for chronic schizophrenia, paranoid 
type.  VA treatment records dated in March 1998 show that 
the veteran was hospitalized due to bronchitis.  A medical 
history of PTSD was noted.  

B. Legal analysis

The veteran is seeking service connection for PTSD.  He 
essentially contends that he suffers from PTSD as a result 
of several incidents that occurred during the period in 
which he served in Vietnam.  

In general, under pertinent law and VA regulations, 
service connection may be granted if the evidence 
establishes that the veteran's claimed disability (in this 
case, a psychiatric disorder) was incurred in service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303(a) (2002).  Notwithstanding the lack of a diagnosis 
of a psychiatric disorder during service, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

With specific reference to PTSD, establishing service 
connection for PTSD requires: (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2002); Anglin v. 
West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 
128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The diagnosis of PTSD must comply with the criteria set 
forth in DSM-IV.  See generally Cohen v. Brown, supra; 38 
C.F.R. § 4.125 (2002).  The evidence required to support 
the occurrence of an in- service stressor varies 
"depending on whether or not the veteran was 'engaged in 
combat with the enemy'. . . . Where . . . VA determines 
that the veteran did not engage in combat with the enemy . 
. . the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged 
stressor."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 
124 F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 
Vet. App. 283 (1994); Zaryck, supra, at 98.

Prior to March 7, 1997, governing regulations provided 
that service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
in- service stressor.  If the claimed stressor was related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in-
service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 
1997, that regulation was amended to read as follows:

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions 
and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

38 U.S.C.A. § 1154(b) (West 1991); 64 Fed. Reg. 32,807 
(June 18, 1999), codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the 
Secretary did so.  While, in Rhodan v. West, 12 Vet. App. 
55 (1998), the Court stated that a liberalizing regulation 
cannot be applied retroactively under Karnas unless the 
regulation contains language that permits it to be so 
applied, the veteran does get the benefit of having both 
the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00 
(Apr. 10, 2000); Rhodan v. West, supra, appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999).

Notwithstanding the above, in considering the veteran's 
claim of entitlement to service connection for PTSD 
received in 1994, the Board will apply the version of the 
regulation most favorable to him.

38 U.S.C.A. § 1154(b) (West 1991) provides that, with 
respect to combat veterans, "[t]he Secretary shall accept 
as sufficient proof of service-connection [of a claimed 
injury or disease] satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions 
and hardships of such service, notwithstanding the fact 
that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary."  See also 38 C.F.R. § 3.304(d) (2002).

If there is no verified combat experience, or if there is 
a determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must 
be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran, 6 Vet. App. at 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  
Dizoglio, 9 Vet. App. at 166 (1996).  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that the veteran has a current diagnosis 
for PTSD.  Therefore, the primary question which must be 
resolved in this decision is whether the appellant 
sustained a qualifying stressor within the requirements of 
38 C.F.R. § 3.304(f), as discussed above.  Without such 
corroboration of a qualifying stressor, the question of 
the validity of a diagnosis of PTSD, and therefore whether 
further medical inquiry should be conducted under the 
VCAA, is irrelevant.  See Moreau, 9 Vet. App. at 395-396; 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).

Applying the directives of the Zarycki decision, which has 
been discussed above, the Board first finds that the 
appellant is not a veteran of combat.  The veteran's 
military personnel and medical records do not indicate 
that he participated in combat, and he is not in receipt 
of decorations or awards suggestive of combat status.  The 
Board is aware of the veteran's belief that he sustained 
stressor injuries during his tour in Vietnam and should be 
awarded the Purple Heart.  However, the Board finds the 
military records to be more probative of this issue.  

As a general matter, reliance upon the records of the 
service department is now well settled.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Spencer v. 
West, 13 Vet. App. 376, 380 (2000); Manlincon v. West, 12 
Vet. App. 238 (1999); Venturella v. Gober, 11 Vet. App. 
340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 
(1994) (all for the general proposition that service 
department findings relative to an individual's service 
are "binding on the VA for the purposes of establishing 
service in the U.S. Armed Forces").  In this matter, there 
is no reason to question the appellant's military service 
records as to their accuracy.  See Sarmiento v. Brown, 7 
Vet. App. 80, 82-83 (1994).  These records indicate that 
the appellant was assigned to a mobile construction 
battalion in the Republic of Vietnam from May to August 
1970.  Based upon these records, the Board finds that he 
did not participate in, nor was he exposed to any combat 
related activity.

In summary, the Board finds that the preponderance of the 
evidence of record militates against a finding that the 
veteran served in combat.  See VAOPGCPREC 12-99, (Oct. 18, 
1999) (holding that the determination of whether a veteran 
"engaged in combat with the enemy" depends on multiple 
factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and that the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must 
be resolved on a case-by-case basis).

As discussed above, if the claimed stressor is not combat- 
related, "the veteran's lay testimony regarding in-service 
stressors is insufficient, standing alone, to establish 
service connection and must be corroborated by credible 
evidence."  Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Despite significant efforts, there has been no credible 
evidence obtained to substantiate the veteran's claimed 
stressors.  As noted above, the veteran has vaguely 
reported several in-service events that he believes led to 
his PTSD.  In particular, the Board notes that he claimed 
to have participated in a fire fight at Tru Li in 
September 1969, witnessing the death of two persons by 
gunfire, and multiple injuries sustained while attempting 
to evade gunfire.  The record reflects that the veteran 
was not in the Republic of Vietnam in September 1969.  
Moreover, the record does not support multiple injuries as 
a result of gunfire.  

The veteran was subsequently given the opportunity to 
provide dates and other additional details regarding his 
in-service stressors.  To date, he has not responded to 
this request.  In March 2002, the RO issued a letter to 
the veteran advising him that he should submit any 
additional evidence that could tend to corroborate that 
his in-service stressors occurred so that a search could 
be conducted to confirm the claimed stresors.  Although he 
subsequently submitted additional treatment records, no 
additional information or evidence was received regarding 
his alleged in-service stressors.

In short, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors.  Thus, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor, 
as required by 38 C.F.R. § 3.304(f) (old and new 
versions).  Furthermore, the Board notes that all the 
veteran's post-service medical examiners appear to have 
rendered diagnoses of PTSD based upon the veteran's 
unverified and uncorroborated accounts as to his in-
service experience.  Accordingly, the Board finds that 
such diagnoses are not probative.  See Swann, 5 Vet. App. 
at 233.

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnoses of PTSD of record lack probative value, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal must, 
accordingly, be denied.

IV. Service connection for gunshot wound to the upper 
chest

A. Factual background

The service medical records are negative for complaints or 
treatment regarding a gunshot wound to the upper chest.  

VA outpatient treatment records dated in August 1989 show 
that the veteran was seen with complaints of tightness 
across the chest.  Radiographs of the veteran's chest 
taken in August 1989 were negative.  

During VA examinations conducted in July 1992 and March 
1993, the veteran reported that he sustained a gunshot 
wound to the upper chest in 1970.  No objective findings 
were reported.  

During his July 1992 personal hearing at the RO, the 
veteran testified that, during a training exercise, he 
sustained an injury to his upper chest.  He said he was 
knocked onto the ground, unconscious.  He was hospitalized 
for about a week or so.  The wound was cleaned.  Although 
he was injured at close range, he testified that there was 
no penetration into the lungs.  As a result of the gunshot 
wound, he said he experienced tightness in his chest and 
shortness of breath. 

Radiographs of the veteran's chest taken in May 1999 
revealed various diagnoses associated with respiratory and 
cardiology disorders.  

The veteran was accorded a VA examination in April 1998.  
He reported that he sustained a gunshot wound to the right 
side of chest in 1968.  There was a scar on the right 
anterior chest wall, with tenderness on the scar noted.  

B. Legal analysis

In general, applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a disease or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

The Board notes that, in evaluating a claim, we may 
consider only independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support its conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  The Court has held that it is the 
responsibility of the Board to determine the probative 
weight to be ascribed as among multiple medical opinions 
in a case, and to state our reasons or bases for favoring 
one opinion over another.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The Court has also indicated 
that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).

Having reviewed the complete record in this case, the 
Board finds that the preponderance of the competent and 
probative evidence is against granting service connection 
for the residuals of gunshot wound to the chest.  In 
essence, the Board believes that the preponderance of the 
evidence supports the conclusion that the veteran does not 
currently have any residuals of his claimed gunshot wound 
to the upper chest.  

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the veteran's service 
medical records, and VA treatment records, which are 
entirely negative for any diagnosis of any residuals of a 
gunshot wound to the upper chest.  Although the veteran 
underwent numerous examinations over the last decade for 
his service-connected left wrist and other disabilities, 
there is no indication that any examiner has identified 
diagnostic evidence of residuals of a gunshot wound to the 
upper chest.  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable 
of opining on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). See also Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994). Here, the veteran has not submitted any medical 
opinion or other medical evidence that supports his claim.  
The evidence now of record fails to show that the veteran 
currently has residuals a gunshot wound to the upper 
chest.

In summary, the Board finds that the preponderance of the 
evidence supports the conclusion that the veteran does not 
currently have residuals of a gunshot wound to the upper 
chest.  The Court has held that service connection may not 
be granted if a current disability does not exist.  See 
Rabideau, Degmetich, supra.  Accordingly, the Board finds 
that the veteran's claim of entitlement to service 
connection for the residuals of a gunshot wound to the 
upper chest must be denied.

V.  Whether new and material evidence has been submitted 
to reopen
the claims of entitlement to service connection for 
residuals of head
head injury, right ankle disorder, and back disorder

A. Factual Background

The evidence which was of record prior to the September 
1994 rating decision wherein the RO denied entitlement to 
service connection for residuals of head injury, right 
ankle disorder, and back disorder is reported in pertinent 
part below. 

Service medical records show that the veteran was seen on 
occasion with complaints of headaches.  A diagnosis was 
not provided.  In May 1970, the veteran was involved in a 
motorcycle accident.  He complained of pain in both 
ankles.  He denied back pain.  Superficial lacerations to 
the ankles were noted.  In May and June 1970, he 
complained of back pain.  Muscular back pain was 
diagnosed.  In June 1970, it was noted that the veteran 
was not qualified for overseas duty due to low back pain 
and right ankle discomfort.  In September 1970, he 
complained of back pain and dizziness.  His back was 
described as normal.  The October 1970 separation 
examination revealed no abnormalities of the feet, spine, 
head, or neurological system.  

VA outpatient treatment records dated from August to 
December 1991 show that the veteran was seen with 
complaints of right ankle and low back pain.  In August he 
complained of sore throat and lower back pain times four 
days.  In December, he complained of pain in the lower 
back and right ankle.  The diagnosis was hypertension. 

VA outpatient treatment records dated in March 1992 show 
that the veteran reported that he had experienced pain in 
the lower back and right ankle since service.  There was 
tenderness all over the back and a small scar on the right 
ankle.   The diagnosis was musculoskeletal pain.  

The veteran was accorded a VA joints examination in July 
1992 and March 1993.  He reported that he sustained 
injuries to his back and a fracture of the right ankle, as 
a result of a motorcycle accident during service.  He 
reported occasional pain of the ankle.  He was unable to 
walk on his toes, heels, or heel to toes.  The diagnosis 
was residuals of multiple injuries.  

The veteran was accorded a VA joints examination in June 
1994.  He reported that he injured his back and ankles in 
a motorcycle accident in 1970.  He said his ankles were 
casted and his back suffered a contusion but no fracture.  
The veteran had a normal lumbar lordosis.  There was some 
spinous process tenderness as well as paraspinal muscle 
tenderness.  The diagnoses were remote injury to the back, 
now complaining of an intermittent lumbosacral strain 
syndrome; objective examination normal; and remote injury 
to the ankles, now complaining of discomfort; objective 
examination normal.  

During his July 1992 personal hearing at the RO, the 
veteran testified that sustained injuries to his back due 
to the motorcycle accident.  He said he was thrown six 
feet in the air and landed on his back.  He also hit the 
back of his head.  At the time of the accident he was not 
wearing a helmet.  He believes his headaches are due to 
the accident.  He also has back pain, stiffness, and scars 
as a result of the motorcycle accident.  His right ankle 
is productive of chronic pain, swelling, and weakness as a 
result of his in service motorcycle accident.  He used a 
cane following the accident.  His ankles were also casted.   

Evidence submitted since the September 1994 rating 
decision wherein the RO denied entitlement to service 
connection for residuals of head injury, right ankle 
disorder, and back disorder is reported in pertinent part 
below.

VA outpatient treatment records dated from October 1996 to 
April 1997 show that that the veteran was seen and treated 
for low back pain.  

The veteran was accorded a VA examination in April 1998.  
He complained of pain in his ankles and back.  There was 
mild swelling of the ankles.  X-rays of the right ankle 
revealed no evidence of acute fracture or dislocation.  X-
rays of the lumbar spine revealed no evidence of acute 
fracture or subluxation.  The diagnosis was status post 
injury to the right ankle and back.  

B.  Legal analysis

In September 1994, the RO denied the veteran's claim of 
entitlement to service connection for residuals of a head 
injury, right ankle disorder, and back disorder.  Because 
the veteran did not express written disagreement with that 
rating decision within one year of receiving notification, 
the Board finds that the September 1994 decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen 
a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been 
submitted, the Board may proceed to evaluate the merits of 
the claim but only after ensuring that VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§ 3.156(a) (2002)).  However, this change in the law is 
not applicable in this case, because the appellant's claim 
was not filed on or after August 29, 2001, the effective 
date of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 
29, 2001).  Accordingly, the Board will proceed to 
determine whether new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection in this matter without regard to the new 
version of 38 C.F.R. § 3.156(a).

As noted above, the RO denied the veteran's claim of 
entitlement to service connection for residuals of a head 
injury, right ankle disorder, and back disorder in 
September 1994.  That decision is final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100; see also Evans, 9 Vet. App. 
at 285.  In order to reopen the claim, new and material 
evidence must have been submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Having reviewed the complete record, the Board finds that 
new and material evidence has not been submitted to reopen 
the veteran's claims of entitlement to service connection 
for residuals of head injury, right ankle disorder, and 
back disorder.  

Since the September 1994 rating decision, the veteran has 
submitted a number of medical records, including VA 
examination reports and treatment records.

Inasmuch as the above evidence was not a part of the 
evidence of record at the time of the September 1994 RO 
rating decision, it is new.  This new evidence is not 
material in that it does not show whether the veteran 
incurred the claimed disorders in service.  The RO denied 
his claims of entitlement to service connection for 
residuals of head injury, right ankle disorder, and back 
disorder in September 1994, on the basis that there was no 
record of incurrence of the conditions during service.  
None of the evidence submitted or identified by the 
veteran since the September 1994 decision that address the 
reasons for the RO's denial.  In other words, the veteran 
has not proffered any competent evidence that 
etiologically relates his claimed disorders to any 
incident or event of service.  

Therefore, for the reasons stated above, the Board finds 
that the veteran has not submitted new and material 
evidence to warrant reopening his claims of entitlement to 
service connection for residuals of head injury, right 
ankle disorder, and back disorder.  Thus, the benefits 
sought on appeal must be denied.

ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals, left wrist fracture is denied. 

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for residuals of a 
gunshot wound to the upper chest is denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for residuals 
of a head injury, right ankle disorder, and back disorder 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

